EXHIBIT 10.1

 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT is made as of the 17th day of May, 2018 and is

 

AMONG

 

THE PERSONS IDENTIFIED ON SCHEDULE A TO THIS AGREEMENT AS THE SELLERS,

 

(together, the “Sellers”)

 

AND

 

MARATHON GLOBAL INC., a corporation incorporated under the laws of the Province
of Ontario

 

(“Marathon”)

 

AND

 

KANEH BOSM BIOTECHNOLOGY INC., a corporation incorporated under the laws of the
Province of British Columbia

 

(“KBB”)

 

RECITALS:

 



A. The Sellers are the registered and beneficial owners of an aggregate of seven
million five hundred thousand (7,500,000) shares, representing approximately
44.12% of the issued and outstanding common shares of Marathon (the “Purchased
Shares”).

 

 

B. KBB is a reporting issuer in the provinces of British Columbia, Alberta and
Ontario with its common shares listed for trading on the Canadian Securities
Exchange.

 

 

C. The Sellers wish to sell to KBB, and KBB wishes to purchase from the Sellers,
all of the Purchased Shares on the terms and conditions set forth in this
Agreement.



 

IN CONSIDERATION of the premises and mutual covenants hereinafter contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by each of the parties hereto, the parties agree with
one another as follows:

 



1.

Definitions and Interpretation

 

 

1.1 Definitions. Whenever used in this Agreement, the following words and terms
will have the respective meanings ascribed to them below:

 

 

1.1.1 “Agreement” means this Share Exchange Agreement, all of the Schedules to
this Share Exchange Agreement and all instruments supplemental to or in
amendment or confirmation of this Share Exchange Agreement.



 

   

   



- 2 -

 

 

1.1.2 “Assets” means the undertaking, property and assets of Marathon or KBB, as
the case may be, as a going concern of every kind and description, wheresoever
situated.

 

 

 

 

1.1.3 “Business” means in the case of KBB, as applicable, its current business
as presently conducted, as disclosed in the KBB Public Record.

 

 

 

 

1.1.4 “Closing” means the completion of the purchase and sale of the Purchased
Shares pursuant to this Agreement.

 

 

 

 

1.1.5 “Closing Date” means the date on which the purchase and sale of all of the
issued and outstanding Marathon Shares is completed, which shall be the date
mutually agreed by Marathon and KBB.

 

 

 

 

1.1.6 “Closing Time” means 10:00 a.m. (Toronto time) on the Closing Date or such
other time on such date as the parties may agree as the time at which the
Closing will take place.

 

 

 

 

1.1.7 “Damages” has the meaning given in Section 6.1.

 

 

 

 

1.1.8 “Encumbrance” means any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, claim, infringement, interference, option, right
of first refusal, pre-emptive right, community property interest or restriction
of any nature (including any restriction on the voting of any security, any
restriction on the transfer of any security or other asset, any restriction on
the receipt of any income derived from any asset, any restriction on the use of
any asset and any restriction on the possession, exercise or transfer of any
other attribute of ownership of any asset).

 

 

 

 

1.1.9 “Exchange” means the Canadian Securities Exchange.

 

 

 

 

1.1.10 “Governmental Authority” means any federal, provincial, state, municipal,
county or regional government or governmental authority, domestic or foreign and
includes any department, commission, board, administrative agency or regulatory
body thereof.

 

 

 

 

1.1.11 “IFRS” means International Financial Reporting Standards.

 

 

 

 

1.1.12 “Intellectual Property Rights” means all patents and inventions,
trademarks, trade names and styles, logos and designs, service marks, trade
dress, industrial designs, internet domain names, world wide websites, website
names, electronic mail addresses, copyrights, trade secrets, technical
information, engineering procedures, designs, know-how and processes (whether
confidential or otherwise), software, other industrial property (including
applications for any of these) and other similar rights and properties.

 

   

   

- 3 -

 

 

1.1.13 “KBB Financial Statements” means the audited consolidated financial
statements of KBB for the fiscal years ended February 29, 2017 and February 28,
2016, and the unaudited consolidated financial statements of KBB for the period
ended November 30, 2017, copies of which have been filed by KBB on SEDAR.

 

 

 

 

1.1.14 “KBB Public Record” means all publicly available press releases, material
change reports, annual information forms, information circulars, financial
statements and other documents that have been disclosed by KBB to the public and
filed with any applicable Canadian or other securities regulatory authority or
otherwise posted on SEDAR.

 

 

 

 

1.1.15 “KBB Shares” means the common shares in the capital of KBB as they are
presently constituted.

 

 

 

 

1.1.16 “Marathon Shares” means the common shares in the capital of Marathon as
they are presently constituted.

 

 

 

 

1.1.17 “Payment Shares” has the meaning given in Section 2.2.

 

 

 

 

1.1.18 “Person” includes an individual, corporation, partnership, joint venture,
trust, unincorporated organization, the Crown or any agency or instrumentality
thereof or any other juridical entity.

 

 

 

 

1.1.19 “Purchase Price” has the meaning given in Section 2.2.

 

 

 

 

1.1.20 “Purchased Shares” has the meaning given in the recitals above.

 

 

 

 

1.1.21 “SEDAR” means the System for Electronic Document Analysis and Retrieval.

 

 

 

 

1.1.22 “Subsidiary” means, with respect to a specified body corporate, any body
corporate of which more than 50% of the outstanding shares ordinarily entitled
to elect a majority of the board of directors thereof (whether or not shares of
any other class or classes will or might be entitled to vote upon the happening
of any event or contingency) are at the time owned directly or indirectly by
such specified body corporate and will include any body corporate, partnership,
joint venture or other entity over which it exercises direction or control.

 

 

 

 

1.1.23 “Taxes” means all levies and assessments imposed by any Governmental
Authority, including but not limited to all income, sales, use, ad valorem,
value added, franchise, withholding, payroll, employment, excise or property
taxes, together with any applicable interest or penalty.

 

1.2 Gender and Number. In this Agreement, words importing the singular include
the plural and vice versa and words importing gender include all genders.

 



   

   



- 4 -

 



1.3

Article and Section Headings. Article and Section headings contained in this
Agreement are included solely for convenience, are not intended to be full or
accurate descriptions of the content of any Article or Section and will not be
considered to be part of this Agreement.

 

1.4

Schedules. The following Schedules are an integral part of this Agreement:

 

Schedule A – The Sellers, Purchased Shares and Payment Shares

 

1.5

Accounting Terms. Unless otherwise indicated, all accounting terms not otherwise
defined have the meanings assigned to them, and all calculations are to be made
and all financial data to be submitted are to be prepared, in accordance with
IFRS.

 

1.6

Arm’s Length. For purposes of this Agreement, Persons are not dealing “at arm’s
length” with one another if they would not be considered to be dealing at arm’s
length with one another for purposes of the Income Tax Act (Canada), as amended.

 

1.7

Statutory Instruments. Unless otherwise specifically provided in this Agreement,
any reference in this Agreement to any law, by law, rule, regulation, order, act
or statute of any government, Governmental Authority or other regulatory body
will be construed as a reference to those as amended or re-enacted from time to
time or as a reference to any successor thereof.

 

2.

Purchase and Sale

 

2.1

Purchased Shares. Upon and subject to the terms of this Agreement, the Sellers
agree to sell, assign and transfer, free and clear of all Encumbrances, and KBB
agrees to purchase, all of the Purchased Shares, as at the Closing Time on the
Closing Date, in accordance with subsection 2.3.1 below.

 

2.2

Purchase Price. The aggregate purchase price (the “Purchase Price”) payable by
KBB to the Sellers for the Purchased Shares shall be the issuance to the Sellers
of an aggregate of 15,000,000 KBB Shares (the “Payment Shares”) as fully paid
and non-assessable. The Payment Shares will be allocated among the Sellers as
set forth in Schedule A.

 

2.3

Acknowledgements and Agreements of the Sellers. Each of the Sellers acknowledges
and agrees as follows with respect to the sale of the Purchased Shares and the
receipt of the Payment Shares by such Seller pursuant to this Agreement:



 



 

2.3.1

Effective as at the Closing Time (i) the Sellers shall be deemed to have sold,
assigned and transferred the Purchased Shares to KBB, (ii) KBB shall be
delivered one or more share certificates registered as directed by KBB
representing the total number of Marathon Purchased Shares, (iii) the Payment
Shares shall be issued to the Sellers, allocated among the Sellers pursuant to
section 2.2 above, and evidenced by certificates delivered to the Sellers
representing the Payment Shares, and (iv) any certificates representing the
Purchased Shares held by the Sellers shall be cancelled and thereafter shall be
of no further force or effect.



 



   

   



- 5 -

 

 

2.3.2 Such Seller has been independently advised as to the applicable hold
periods imposed in respect of the Payment Shares by the securities legislation
in the jurisdiction in which such Seller resides, and such Seller confirms that
no representation has been made respecting the applicable hold periods for the
Payment Shares and that such Seller is aware of the risks and other
characteristics of the Payment Shares and of the fact that such Seller may not
resell the Payment Shares except in accordance with applicable securities
legislation and regulatory policy until expiry of the applicable hold periods
and compliance with the other requirements of applicable law. Such Seller
acknowledges that the certificates representing the Payment Shares will contain
legends denoting the applicable resale restrictions, if any, and such Seller
will not resell the Payment Shares except in accordance with the provisions of
applicable securities legislation and Exchange rules.

 

 

 

 

2.3.3 Such Seller has been advised that no prospectus has been filed in
connection with the issuance and granting of the Payment Shares and as the
Payment Shares are being issued and granted to the Sellers pursuant to
exemptions from the prospectus requirements of applicable securities laws:

 

 

(a) most of the civil remedies applicable to the issuance and granting of
securities by way of prospectus provided for in such laws are not available to
such Seller;

 

 

 

 

(b) such Seller may not receive information that would be provided if no such
exemptions were available; and

 

 

 

 

(c) KBB is relieved of certain obligations in respect of offerings by way of
prospectus which would otherwise apply under applicable securities laws.

 

 

2.3.4 Such Seller will comply with any requirements imposed by the Exchange or
securities legislation as a result of the shareholdings of such Seller in KBB
exceeding certain thresholds, such requirements to include, without limitation,
the filing of insider and early warning reports under applicable Canadian
securities laws.

 

3. Representations and Warranties

 

 

3.1 Representations and Warranties of Marathon. Marathon represents, warrants
and covenants to KBB as follows, and acknowledges that KBB is relying on these
representations, warranties and covenants in entering into this Agreement and in
completing the transactions contemplated hereby:

 



 

3.1.1 Organization and Good Standing – Marathon is duly incorporated or
organized and validly existing under the laws of the Province of Ontario.

 

 

 

 

3.1.2 Bankruptcy – No bankruptcy, insolvency or receivership proceedings have
been instituted or are pending against Marathon, and Marathon is able to satisfy
its liabilities as they become due.



 



   

   



- 6 -

 

 

3.1.3 Due Authorization – Marathon has all necessary power, authority and
capacity to enter into this Agreement and to perform its obligations under this
Agreement. The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by all necessary
action on the part of Marathon.

 

 

 

 

3.1.4 Authorized and Issued Capital – The authorized capital of Marathon
consists of an unlimited number of common shares and an unlimited number of
special shares, issuable in series, of which 17,000,000 Marathon Shares have
been validly issued and are outstanding as fully paid and non-assessable. The
Sellers are the registered owners of all of the Purchased Shares and the
Purchased Shares are held by them as set out in Schedule A.

 

 

 

 

3.1.5 Enforceability of Obligations – This Agreement constitutes a valid and
binding obligation of Marathon enforceable against Marathon in accordance with
its terms, provided that enforcement may be limited by bankruptcy, insolvency,
liquidation, reorganization, reconstruction and other similar laws generally
affecting enforceability of creditors’ rights and that equitable remedies such
as specific performance and injunction are in the discretion of the court from
which they are sought.

 

 

 

 

3.1.6 Subsidiaries – Marathon does not have any Subsidiaries.

 

 

 

 

3.1.7 Assets - Marathon is party to a Distribution and Equity Acquisition
Agreement (the “Distribution Agreement”) dated March 19, 2018, as amended, with
Cosmos Holdings Inc. (“Cosmos”). The execution and delivery of this Agreement
and the performance by Marathon and the Sellers, and their respective
obligations hereunder as agreed to by Marathon and Cosmos, do not and will not
result in or constitute a breach of any term or provision of, or constitute a
default, under the Distribution Agreement or constitute an event which would
permit Cosmos to terminate the Distribution Agreement or to accelerate other
obligations of Marathon.

 

 

 

3.2 Representations and Warranties of the Sellers: Each Seller severally (and
not jointly or jointly and severally) makes the following representations and
warranties to KBB and acknowledges that KBB is relying on such representations
and warranties in entering into this Agreement and in completing the
transactions contemplated under this Agreement:

 

 

 

 

3.2.1 The Purchased Shares – Such Seller is the legal and beneficial owner of
the number of Purchased Shares shown as held by such Seller on Schedule A and on
Closing KBB will acquire good and marketable title to such Purchased Shares free
and clear of all Encumbrances.

 

 

 

 

3.2.2 Litigation (Shares) – There is no suit, action, litigation, arbitration
proceeding or governmental proceeding, including appeals and applications for
review, in progress, pending or threatened against such Seller relating to the
Purchased Shares.

 



   

   



- 7 -

 

 

3.2.3

Enforceability of Obligations – When executed and delivered, this Agreement will
constitute valid and legally binding obligations enforceable against such Seller
in accordance with its terms subject, however, to limitations with respect to
enforcement imposed by law in connection with bankruptcy or similar proceedings
and to the extent that equitable remedies such as specific performance and
injunction are in the discretion of the court from which they are sought.

 

 

 

 

 

3.2.4

Residence – Such Seller is resident in the jurisdiction set out opposite its
name on Schedule A.

 

 

 

 

 

3.2.5

Corporate Seller – If the Seller is a corporation:

 

 

 

 

 

 

(a) it is duly incorporated or organized and validly existing in its
jurisdiction of incorporation and is in good standing with respect to the filing
of annual reports; and

 

 

 

 

 

 

(b) it has all necessary power, authority and capacity to enter into this
Agreement and to perform its obligations under this Agreement; and the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of such Seller.

 

 

 

 

3.3

Representations and Warranties of KBB. KBB hereby represents, warrants and
covenants to Marathon and the Sellers as follows and acknowledges that Marathon
and the Sellers are relying on these representations, warranties and covenants
in entering into this Agreement and in completing the transactions contemplated
under this Agreement:

 

 

 

 

 

3.3.1

Organization and Good Standing – KBB is duly incorporated or organized and
validly existing under the laws of the Province of British Columbia, Canada.

 

 

 

 

 

3.3.2

Bankruptcy – No bankruptcy, insolvency or receivership proceedings have been
instituted or are pending against KBB, and KBB is able to satisfy its
liabilities as they become due.

 

 

 

 

 

3.3.3

Capacity to Carry on Business – KBB has all necessary corporate power, authority
and capacity to own its Assets and to carry on its business as presently owned
and carried on by it and KBB is duly licensed, registered and qualified as a
corporation to do business and is in good standing in each jurisdiction in which
the nature of its business makes such qualification necessary.

 

 

 

 

 

3.3.4

Due Authorization – KBB has all necessary power, authority and capacity to enter
into this Agreement and to perform its obligations under this Agreement. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of KBB.

 



   

   



- 8 -

 

 

3.3.5 Authorized and Issued Capital – The authorized capital of KBB consists of
an unlimited number of common shares, of which 38,009,108 KBB Shares have been
validly issued and are outstanding as fully paid and non-assessable.

 

 

 

 

3.3.6 Absence of Conflicting Agreements – The execution and delivery of this
Agreement and the performance by KBB and its obligations hereunder do not and
will not:

 

 

(a) result in the violation of any applicable laws;

 

 

 

 

(b) result in or constitute a breach of any term or provision of, or constitute
a default under, any constating documents of KBB or any agreement to which KBB
is a party or its Assets are bound; or

 

 

 

 

(c) constitute an event which would permit any party to any agreement with KBB
to terminate such agreement or to accelerate the maturity of any indebtedness or
other obligation of KBB.

 



 

3.3.7 Consents – There are no consents, authorizations, licenses, agreements,
permits, approvals or orders of any Person or Governmental Authority required to
permit KBB to complete the transactions contemplated by this Agreement other
than those that have already been obtained by KBB and disclosed by KBB to
Marathon.

 

 

 

 

3.3.8 Rights and Privileges – There are no rights, privileges or advantages
presently enjoyed by KBB which might be lost as a result of the consummation of
the transactions contemplated under this Agreement.

 

 

 

 

3.3.9 Enforceability of Obligations – This Agreement constitutes a valid and
binding obligation of KBB enforceable against KBB in accordance with its terms,
provided that enforcement may be limited by bankruptcy, insolvency, liquidation,
reorganization, reconstruction and other similar laws generally affecting
enforceability of creditors’ rights and that equitable remedies such as specific
performance and injunction are in the discretion of the court from which they
are sought.

 

 

 

 

3.3.10 Books and Records – The books and records of KBB are fully and accurately
maintained and its books of account provide for all excise, sales, business and
property taxes and other rates, charges, assessments, levies, duties, taxes,
contributions, fees, licenses and other governmental charges of whatsoever kind
and nature that have become due and payable or, to the extent such amount is
material, that may become due and payable before the Closing Time. The minute
books of KBB are complete and accurate in all material respects and reflect all
material actions taken and resolutions passed by the directors and shareholders,
as the case may be, of KBB, since the date of incorporation or organization.



 



   

   



- 9 -

 

 

3.3.11

Financial Statements – The KBB Financial Statements are true and correct in
every material respect and present fairly the Assets, liabilities and financial
position of KBB as at November 30, 2017, and the results of its operations to
that date, in accordance with IFRS applied on a basis consistent with that of
previous periods.

 

 

 

 

 

3.3.12

No Other Liabilities – There are no liabilities, contingent or otherwise, of KBB
which are not disclosed or reflected in the KBB Financial Statements except
those incurred in the ordinary course of business and KBB has not guaranteed, or
agreed to guarantee, any debt, liability or other obligation of any Person.
There are no liabilities of any Person capable of creating an Encumbrance on any
of KBB’s Assets.

 

 

 

 

 

3.3.13

Non-Arm’s Length Obligations – KBB is not indebted to any shareholder,
affiliate, director, officer or employee of KBB except as shown on the KBB
Financial Statements and none of the shareholders or any affiliate, officer,
director or employee of KBB is now indebted or under obligation to KBB on any
account.

 

 

 

 

 

3.3.14

Absence of Changes – Since November 30, 2017, KBB’s Business has been carried on
in the normal course and:

 

 

 

 

 

 

(a) no dividend or other distribution on any shares in the capital of KBB has
been made, declared or authorized and KBB has neither purchased nor redeemed nor
agreed to purchase or redeem any of the shares in its capital;

 

 

 

 

 

 

(b) no payment of any kind has been made or authorized to or on behalf of any
officers, directors or shareholders of KBB; and KBB (i) has not paid or agreed
to pay any compensation, pension, bonus, share of profits or other benefit to,
or for the benefit of, any employee, director or officer of KBB except in the
ordinary course of business and (ii) has not increased or agreed to increase the
compensation of any director, officer or management employee except in the
ordinary course of business;

 

 

 

 

 

 

(c) there has not been any material adverse change in the financial position or
condition of KBB or any damage, loss or other material adverse change in
circumstances affecting KBB’s Business or Assets or the right or capacity of KBB
to carry on business;

 

 

 

 

 

 

(d) KBB has not transferred, assigned, sold or otherwise disposed of any of its
Assets except in the ordinary course of business and has not mortgaged, pledged,
subjected to lien, granted a security interest in or otherwise encumbered any of
its Assets;

 

 

 

 

 

 

(e) KBB has not discharged or satisfied any Encumbrance or paid any obligation
or liability (fixed or contingent) other than liabilities included in the KBB
Financial Statements and liabilities incurred since incorporation in the
ordinary course of business;

 



   

   



- 10 -

 

 

 

(f) KBB has not suffered an extraordinary loss, or waived any rights of material
value, or entered into any material commitment or transaction not in the
ordinary course of business; and

 

 

 

 

 

 

(g) KBB has not incurred or assumed any obligation or liability (fixed or
contingent), except secured and unsecured current obligations and liabilities
incurred in the ordinary course of business.

 

 

 

 

 

3.3.15

Subsidiaries –KBB has one Subsidiary, Kaneh Bosm BioTechnology Inc., which is
wholly-owned by KBB and does not have any other subsidiaries.

 

 

 

 

 

3.3.16

Since November 30, 2017, other than in respect of the transactions contemplated
by this Agreement:

 

 

 

 

 

 

(a) KBB has not incurred any liabilities or obligations (whether accrued,
absolute, contingent or otherwise), which continue to be outstanding; and

 

 

 

 

 

 

(b) there has not been any material change in the financial condition,
operations or prospects of KBB not fully disclosed in the KBB Public Record.

 

 

 

 

 

3.3.17

Litigation (KBB) – There is no suit, action, litigation, arbitration proceeding
or governmental proceeding, including appeals and applications for review, in
progress, pending or to the knowledge of KBB, threatened against or relating to
KBB. There is not presently outstanding against KBB any judgement, decree,
injunction, rule or order of any court, Governmental Authority, commission,
agency, instrumentality or arbitrator.

 

 

 

 

 

3.3.18

Litigation (Shares) – There is no suit, action, litigation, arbitration
proceeding or governmental proceeding, including appeals and applications for
review, in progress, pending or threatened against KBB relating to the Payment
Shares.

 

 

 

 

 

3.3.19

Compliance with Applicable Laws – KBB has conducted and is conducting its
Business in compliance in all material respects with all applicable laws, rules
and regulations in each jurisdiction in which its Business is carried on. KBB
has not received any notices to the effect that its Business or Assets are not
in full compliance with all of the requirements of applicable federal,
provincial or local environmental, health and safety statutes and regulations.

 

 

 

 

 

3.3.20

Compliance with Securities Laws – KBB is in compliance with its timely
disclosure obligations under applicable securities laws, and no order ceasing or
suspending trading in securities of KBB or prohibiting the transactions
contemplated hereby has been issued and no proceedings for such purpose are
ongoing or pending, or to the best knowledge of KBB, threatened.

 



   

   



- 11 -

 

 

3.3.21

Tax Matters – As of the date of this Agreement, KBB has duly and timely filed
all tax returns and reports required by law to have been filed by it (except for
such tax returns and reports with respect to which the failure to timely file
would not have a materially adverse effect on KBB), has duly and correctly
reported all income and other amounts required to be reported and has paid all
Taxes to the extent that such Taxes have been assessed by the relevant taxation
authority. KBB has duly and timely paid all installments of Taxes required to be
paid by it and has made full provision on its books for all Taxes that are not
yet due, that will become due and which relate to periods ending immediately
prior to the date of this Agreement. There are no actions, suits, proceedings,
investigations, audits or claims now pending or, to the knowledge of KBB,
threatened against KBB in respect of any Taxes and there are no matters under
discussion with any taxation or other Government Authority relating to any such
matters. KBB has made all elections required to be made under any legislation
relating to income or other taxes payable by it in connection with any
distributions by it and all such elections were true and correct. KBB has not
before the date of this Agreement:

 

 

 

 

 

 

(a) acquired any asset from a Person with whom it was not dealing at arm’s
length; or

 

 

 

 

 

 

(b) disposed of anything to a Person with whom it was not dealing at arm’s
length for proceeds less than the fair market value.

 

 

 

 

 

3.3.22

The Payment Shares – On Closing the Payment Shares:

 

 

 

 

 

 

(a) will be issued to the Sellers as fully paid and non-assessable KBB Shares;

 

 

 

 

 

 

(b) will be duly registered in the names of the Sellers in the books and
registers of KBB; and

 

 

 

 

 

 

(c) will be conditionally approved for listing and posting for trading on the
Exchange, subject only to satisfying any conditions stipulated by the Exchange
for listing.

 

 

 

 

 

3.3.23

KBB Public Record – The KBB Public Record is, in all material respects, accurate
and complete and omits no facts, the omission of which makes the KBB Public
Record or any particulars therein, materially misleading or incorrect at the
time such statements were made. KBB has not filed any confidential material
change reports which are, as of the date of this Agreement, maintained on a
confidential basis. Except as disclosed in the KBB Public Record, there is no
fact known to KBB which has, or so far as KBB which has, or so far as KBB can
reasonably foresee, will have a material adverse effect, or which would
otherwise be material to any person intending to make an investment in KBB.

 

 

 

 

 

3.3.24

Title to Properties – KBB has good and marketable title to all its Assets, real
and personal, including without limitation those reflected in the KBB Financial
Statements or acquired since the date of such statements (except as otherwise
permitted in this Agreement or as since transferred, sold or otherwise disposed
of in the ordinary course of business), free and clear of all Encumbrances.

 



   

   



- 12 -

 

 

3.3.25 Intellectual Property Rights – KBB has all Intellectual Property Rights
which are necessary to the conduct of its Business. KBB’s Intellectual Property
Rights are valid and subsisting and held by KBB with good and marketable title
and are in good standing free and clear of all Encumbrances. All registrations
with respect to KBB’s Intellectual Property Rights have been made and kept
renewed and are in full force and effect. To the knowledge of KBB, the operation
of KBB’s Business does not infringe the Intellectual Property Rights of any
other Person. To the knowledge of KBB, there are no outstanding moral rights
attaching to any copyright owned or used by KBB that have not been waived in
favour of KBB.

 

 

 

 

3.3.26 Condition of Assets – All material tangible Assets of KBB used in or in
connection with its Business are in good condition, repair and, where
applicable, working order, having regard to ordinary wear and tear resulting
from the use and age thereof.

 

 

 

 

3.3.27 Shareholders’ Agreements – There is no agreement among any of the
shareholders of KBB with respect to KBB and their rights and obligations as
shareholders of KBB to which KBB is a party.

 

 

 

 

3.3.28 Disclosure – None of the foregoing representations, warranties and
statements of fact contains any untrue statement of material fact or omits to
state any material fact necessary to make any such representation, warranty or
statement not misleading to a prospective holder of Payment Shares seeking full
information concerning the matters which are the subject of such
representations, warranties and statements.

 

 

 

3.4

Survival. The representations, warranties and covenants made by the parties in
sections 3.1, 3.2, and 3.3 shall terminate (and be of no further force or
effect) on the earlier of: (a) the termination of this Agreement in accordance
with its terms; and (b) the Closing Time.

 

 

 

3.5

Investigation. No investigation by or on behalf of Marathon or the Sellers into
the Business, operations prospects, Assets, or condition (financial or
otherwise) of KBB will diminish in any way the effect of any representations or
warranties made by KBB in this Agreement or will relieve KBB of any of its
obligations under this Agreement.

 

 

 

4.

Covenants

 

 

4.1

Covenants of Marathon, and the Sellers. Until the earlier of the Closing Time or
the termination of this Agreement in accordance with its terms, each of the
Sellers and Marathon severally (and not jointly or jointly and severally) hereby
covenants and agrees with KBB as follows:

 



   

   



- 13 -

 

 

4.1.1 Necessary Consents. The Sellers and Marathon shall use commercially
reasonable efforts to obtain all approvals or consents as are required to
complete the transactions contemplated by this Agreement, including those of the
directors and shareholders of Marathon or any applicable Governmental Authority;
and if applicable, of Cosmos with respect to the Distribution Agreement.

 

 

 

 

4.1.2 Satisfaction of Conditions Precedent. Each of the Sellers and Marathon
shall use commercially reasonable efforts to satisfy or cause to be satisfied
the conditions precedent to the transactions contemplated herein which are
within his, her or its control.

 

 

 

 

4.1.3 All other Actions. The Sellers and Marathon shall cooperate fully with
KBB, and will use all commercially reasonable efforts to assist KBB in its
efforts to complete the transactions contemplated by this Agreement, unless such
cooperation and efforts would subject the Sellers or Marathon to any
extraordinary cost or liability or would be in breach of any applicable
statutory or regulatory requirements.

 

 

 

4.2

Covenants of KBB. KBB hereby covenants and agrees with the Sellers and Marathon
as follows:

 

 

 

 

4.2.1 Necessary Consents. KBB shall use commercially reasonable efforts to
obtain all approvals or consents as are required to complete the transactions
contemplated by this Agreement, including those of the directors and
shareholders of KBB, the Exchange or any applicable Governmental Authority.

 

 

 

 

4.2.2 Satisfaction of Conditions Precedent. KBB shall use commercially
reasonable efforts to satisfy or cause to be satisfied the conditions in section
5.1 and 5.3 which are within its control.

 

 

 

 

4.2.3 All other Actions. KBB shall cooperate fully with the Sellers and Marathon
and will use all commercially reasonable efforts to assist the Sellers and
Marathon in their efforts to complete the transactions contemplated by this
Agreement, unless such cooperation and efforts would subject KBB to any
extraordinary cost or liability or would be in breach of any applicable
statutory or regulatory requirements.

 

 

 

 

4.2.4 Material Changes. KBB shall promptly advise Marathon in writing of any
event, change or development that has or is reasonably expected to have an
adverse effect in respect of the KBB or the transactions contemplated hereunder.

 

 

 

5.

Conditions Precedent

 

 

 

5.1

Conditions Precedent for the Benefit of Marathon. The obligation of Marathon to
complete the transactions contemplated by this Agreement are subject to the
satisfaction of, or compliance with, at or before the Closing Time, each of the
following conditions precedent (each of which is hereby acknowledged to be
inserted for the exclusive benefit of Marathon and may be waived by it in whole
or in part):

 

 

 

 

5.1.1 Truth of Representations and Warranties – The representations and
warranties of KBB and the Sellers contained in this Agreement will be true and
correct on and as of the Closing Date as though made at and as of the Closing
Date.

 



   

   



- 14 -

 

 

5.1.2 Covenants and Agreements – Each of KBB and the Sellers will have satisfied
and complied with all covenants and agreements in this Agreement agreed to be
performed or caused to be performed by him, her or it on or before the Closing
Time.

 

 

 

 

5.1.3 Consents – All consents, approvals, orders and authorizations of or from
Governmental Authorities or the Exchange required in connection with the
completion of the transactions contemplated by this Agreement will have been
obtained on or before the Closing Time on terms and conditions satisfactory to
Marathon, including the conditional approval of the listing of the Payment
Shares.

 

 

 

 

5.1.4 No Material Adverse Change – No material adverse change (nor any
condition, event or development involving a prospective material adverse change)
shall have occurred in the Business, Assets, operations, capital or financial
condition of KBB.

 

 

 

 

5.1.5 Closing Documents – KBB and the Sellers will have tendered the documents
to be delivered by them at Closing in accordance with this Agreement.

 

 

 

5.2

Non-satisfaction of Conditions. If any of the conditions set forth in Section
5.1 are not fulfilled or waived to the reasonable satisfaction of Marathon,
Marathon may, acting reasonably, terminate this Agreement by notice in writing
to KBB. In such event, Marathon will be released from all obligations under this
Agreement and KBB will also be so released unless they were reasonably capable
of causing such condition or conditions to be fulfilled or they have breached
any of their representations, warranties, covenants or agreements in this
Agreement.

 

 

 

5.3

Conditions Precedent for the Benefit the Sellers. The obligations of each of the
Sellers to complete the transactions contemplated by this Agreement are subject
to the satisfaction of, or compliance with, at or before the Closing Time, each
of the following conditions precedent (each of which is hereby acknowledged to
be inserted for the exclusive benefit of each of the Sellers and may be waived
by him, her or it in whole or in part):

 

 

 

 

5.3.1 Truth of Representations and Warranties – The representations and
warranties of each of KBB and Marathon contained in this Agreement will be true
and correct on and as of the Closing Date as though made at and as of the
Closing Date.

 

 

 

 

5.3.2 Covenants and Agreements – Each of KBB and Marathon will have complied
with all covenants and agreements in this Agreement agreed to be performed or
caused to be performed by it on or before the Closing Time.

 

 

 

 

5.3.3 Consents – All consents, approvals, orders and authorizations of or from
Governmental Authorities or the Exchange required in connection with the
completion of the transactions contemplated by this Agreement will have been
obtained on or before the Closing Time on terms and conditions satisfactory to
the Sellers, including the conditional approval of the Exchange to the listing
of the Payment Shares.

 



   

   



- 15 -

 

 

5.3.4 No Material Adverse Change – No material adverse change (nor any
condition, event or development involving a prospective material adverse change)
shall have occurred in the Business, Assets, operations, capital or financial
condition of KBB.

 

 

 

 

5.3.5 The Payment Shares – When issued, the Payment Shares, will be subject to a
statutory hold period of four months plus a day from the date of issuance in
accordance with applicable securities law.

 

 

 

 

5.3.6 Closing Documents – KBB and Marathon will have tendered the documents to
be delivered by it at Closing in accordance with this Agreement.

 

 

 

5.4

Non-satisfaction of Conditions. If any of the conditions set forth in Section
5.3 are not fulfilled or waived to the reasonable satisfaction of the Sellers,
the Sellers may, acting reasonably, terminate this Agreement by notice in
writing to KBB and Marathon. In such event the Sellers and Marathon will be
released from all obligations under this Agreement and KBB will also be so
released unless it was reasonably capable of causing such condition or
conditions to be fulfilled or it has breached any of its representations,
warranties, covenants or agreements in this Agreement.

 

 

 

5.5

Waivers. Each of the parties on his, her or its behalf, may waive any condition
for his, her or its benefit in this Agreement, in whole or in part, without
prejudice to any right of rescission or any other right in the event of the
non-fulfilment of any other condition or conditions. A waiver will only be
binding if it is in writing.

 

 

 

6.

Indemnification

 

 

 

6.1

Indemnification by KBB. KBB agrees to indemnify and save harmless Marathon from
and against any and all losses, debts, obligations, liabilities, expenses, costs
and damages (including reasonable legal fees) (collectively, the “Damages”)
suffered or incurred by Marathon as a result of any breach of, or untruth of,
any of the covenants, warranties or representations contained in section 3.3 and
4.2 of this Agreement.

 

 

 

6.2

Indemnification by Marathon. Marathon agrees to indemnify and save harmless KBB
from and against any and all Damages suffered or incurred by KBB as a result of
any breach of, or untruth of, any of the covenants, warranties or
representations contained in section 3.1, or 4.1 of this Agreement.

 

 

 

7.

Closing Arrangements

 

 

 

7.1

The closing of this transaction shall take place at the offices of Irwin Lowy
LLP, located at 365 Bay Street, Suite 400, on the Closing Date.

 

 

 

7.2

On the Closing Date, Marathon and the Sellers shall deliver, or cause to be
delivered, to KBB such documents as may reasonably be required to perfect the
transactions contemplated by this Agreement and KBB shall deliver, or cause to
be delivered, to Marathon and the Sellers such documents as may reasonably be
required to perfect the transactions contemplated by this agreement.

 



   

   



- 16 -

 

8. Notices

 

 

8.1 Delivery of Notice. Any notice, direction or other instrument required or
permitted to be given by any party under this Agreement will be in writing and
will be sufficiently given if delivered personally or by courier, or transmitted
by fax or email means during the transmission of which no indication of failure
of receipt is communicated to the sender:

 

 

8.1.1 in the case of Marathon and the Sellers:

 

 

 

 

 

Marathon Global Inc.

5264 Cedar Springs Road

Burlington, Ontario L7P 0B9

Attention:      Gavin Treanor

Email:              gtreanor3187@gmail.com

 

with a copy to:

 

Irwin Lowy LLP

365 Bay Street, Suite 400

Toronto, Ontario M5H 2V1

 

Attention:     Steven Agnew

Facsimile #:   (416) 361-2519

Email:             sagnew@irwinlowy.com

 



 

8.1.2 in the case of KBB:

 

 

 

 

 

Kaneh Bosm BioTechnology Inc.

Suite 810-789 West Pender Street

Vancouver, British Columbia V6C 1H2

 

Attention:     Chief Financial Officer

Email:             theo@pashleth.com



 



8.2 Receipt of Notice. Any such notice, direction or other instrument, if
delivered personally, will be deemed to have been given and received on the date
on which it was received at such address and, if sent by fax or email, will be
deemed to have been given and received on the date of transmission in accordance
with this Section.

 

 

9. Termination

 

 

9.1 Grounds for Termination. This Agreement may be terminated at any time before
the Closing:



 

 

9.1.1 by the mutual agreement of KBB and Marathon;

 



   

   



- 17 -

 

 

9.1.2 by either Marathon or KBB if it is not in material breach of its
obligations under this Agreement, and if there has been a breach by the other of
any of its representations and warranties or covenants hereunder and in either
case such breach has not been cured within ten days after written notice,
specifying such breach, to such Party; or

 

 

 

 

9.1.3 by KBB or Marathon if the Closing Date is not on or before June 30, 2018
or such later date as may be agreed in writing by KBB and Marathon.

 

9.2 Effect of Termination. If this Agreement is terminated as provided in
Section 9.1, it will, except as provided herein, forthwith become void, and,
subject to Sections 3.4, 5.2 and 5.4 none of the parties or their respective
officers, directors, employees, agents, or shareholders will have any liability
or obligation with respect to the terminated provisions of the Agreement.
Sections 3.4, 5.2, 5.4, 11.3 and 11.4 will survive termination of this Agreement
and will continue to be in effect notwithstanding the termination of this
Agreement.

 

 

10. Power of Attorney

 

 

10.1 Each of the Sellers hereby severally and irrevocably appoints Marathon as
their attorney to take any action that is required and hereby authorizes any
director or officer of Marathon, on behalf of Marathon, to sign any documents on
their behalf, including without limitation, for the purposes of all Closing
matters and deliveries of documents and to do and cause to be done all such acts
and things as may be necessary or desirable in connection with the transactions
contemplated hereunder, including the sale, assignment and transfer of the
Purchased Shares to KBB. Without limiting the generality of the foregoing,
Marathon may, on behalf of itself and the Sellers, extend the Time of Closing,
modify or waive such conditions as are contemplated herein, negotiate, settle
and deliver the final forms of this Agreement and any other documents that are
necessary or desirable to give effect to the transactions contemplated herein.

 

 

11. General Provisions

 

 

11.1 Entire Agreement. This Agreement, including all the Schedules hereto,
together with the agreements and other documents to be delivered pursuant
hereto, constitutes the entire agreement among the parties pertaining to the
subject matter hereof and supersedes any and all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties and there are no warranties, representations or other agreements among
the parties in connection with the subject matter hereof except as specifically
set forth herein and therein.

 

 

11.2 Costs and Expenses. KBB agrees that it will pay, up to an aggregate of
$20,000.00, all fees and expenses and all applicable taxes thereon in connection
with the purchase and sale of the Purchased Shares and the transactions
contemplated by this Agreement, including the reasonable expenses of Marathon in
connection with therewith (including all reasonable fees, expenses and
disbursements of Marathon’' legal counsel). All such fees and expenses incurred
by Marathon or on its behalf shall be payable by KBB immediately upon receiving
an invoice therefor and shall be payable whether or not the purchase and sale of
the Purchased Shares is completed.



   

   



- 18 -

 

11.3 Confidentiality. Until the Closing Time, and in the event of the
termination of this Agreement without consummation of the transactions
contemplated by this Agreement, for a period of two years from the date of this
Agreement, each party to this Agreement will keep confidential any information
obtained from the other parties, provided that a party may disclose confidential
information (i) to those of its representatives and professional advisors who
have a need to know the information in connection with providing advice with
respect to this Agreement and the transactions contemplated thereby if such
representatives and advisors commit to protect such information in a manner
consistent herewith or (ii) if such disclosure is required by law or the rules
of the Exchange or over Governmental Authority or (iii) if such information has
been made public other than as a result of a breach of this Section. If this
Agreement is terminated without consummation of the transactions contemplated
thereby, promptly after such termination all documents, work papers and other
written material obtained from a party in connection with this Agreement and not
theretofore made public (including all copies and photocopies thereof), shall be
returned to the party that provided such material.

 

 

11.4 Public Announcements. Neither KBB nor Marathon will, without the prior
consent of the others, make any disclosure regarding the existence, purpose,
scope, content, terms or conditions of this Agreement or other agreements
relating to this Agreement except in order to comply with a legal obligation,
the requirements of a competent Government Authority or the requirements of the
Exchange; provided that, where practicable, a copy of any proposed announcement
or statement will be furnished to the other parties in advance of the proposed
date of publication. Nothing herein will prevent disclosure of the terms of this
Agreement to a corporate party’s directors, officers, employees or agents or its
financial, legal, accounting or other advisors.

 

 

11.5 Waiver. The failure of a party in any one or more instances to insist upon
strict performance of any of the terms of this Agreement or to exercise any
right or privilege arising under it will not preclude it from requiring by
reasonable notice that any other party duly perform its obligations or preclude
it from exercising such a right or privilege under reasonable circumstances, nor
will waiver in any one instance of a breach be construed as an amendment of this
Agreement or waiver of any later breach.

 

 

11.6 Assignment. None of the parties will assign, transfer, charge or otherwise
encumber the benefit (or any part thereof) or the burden (or any part thereof)
of this Agreement without the prior written consent of the other parties, such
consent not to be unreasonably withheld.

 

 

11.7 Further Assurances. Each of the parties hereto will from time to time at
the request of any of the other parties hereto and without further
consideration, execute and deliver all such other additional assignments,
transfers, instruments, notices, releases and other documents and will do all
such other acts and things as may be necessary or desirable to assure more fully
the consummation of the transactions contemplated hereby.

 



   

   



- 19 -

 

11.8 Time. Time will be of the essence of this Agreement.

 

 

11.9 Amendment. This Agreement may be amended or varied only by agreement in
writing signed by each of the parties. Unless the context otherwise so requires,
a reference to this Agreement includes a reference to this Agreement as amended
or varied from time to time.

 

 

11.10 Several. Unless otherwise provided, each and every covenant,
representation or warranty of the Sellers contained herein is several (and not
joint or joint and several).

 

 

11.11 Severability. If any provision of this Agreement is determined to be
invalid or unenforceable in whole or in part, such invalidity or
unenforceability will attach only to such provision or part thereof and the
remaining part of such provision and all other provisions hereof will continue
in full force and effect.

 

 

11.12 Governing Law. This Agreement will be governed by and interpreted in
accordance with the laws from time to time in force in the Province of Ontario
and each of the parties hereby attorns to the non-exclusive jurisdiction of the
courts of the Province of Ontario, sitting in Toronto.

 

 

11.13 Benefit of Agreement. This Agreement will enure to the benefit of and be
binding upon each of the parties hereto who is a corporation and their
respective successors and permitted assigns and upon each of the parties hereto
who is an individual and their respective executors, personal representatives,
heirs, successors and permitted assigns.

 

 

11.14 Counterparts. This Agreement may be executed in as many counterparts as
are necessary. It will be binding on each party when each party hereto has
signed and delivered one such counterpart. Delivery may be made by facsimile or
other electronic transmission. When a counterpart of this Agreement has been
executed by each party, all counterparts together will constitute one agreement.

 

THE PARTIES, intending to be contractually bound, have executed this Agreement
as of the date and year first above written.

 

 

MARATHON GLOBAL INC.

 

KANEH BOSM BIOTECHNOLOGY INC.

 

 

 

 

 

 

 

By:

/s/ Gavin Treanor

 

By:

/s/ Eugene Beukman

 

 

(Authorized Signatory)

 

 

(Authorized Signatory)

 

 

   

   



- 20 -

 

SELLERS:

 

COSMOS HOLDINGS INC.

 

 

 

 

By:

/s/ Grigorios Siokas

 

 

 

(Authorized Signatory)

 

 

 

SIGNED, SEALED & DELIVERED

In the presence of:

 

 

 

[cosm_ex101img1.jpg]

 

/s/ Gavin Treanor

Witness

Gavin Treanor

 

SIGNED, SEALED & DELIVERED

In the presence of:

 

 

 

[cosm_ex101img1.jpg]

 

/s/ Lianne Treanor

Witness

Lianne Treanor

 

SIGNED, SEALED & DELIVERED

In the presence of:

 

 

 

[cosm_ex101img1.jpg]

 

/s/ Brian Treanor

Witness

Brian Treanor

 

   

   



 

SCHEDULE A

 

THE SELLERS, PURCHASED SHARES AND PAYMENT SHARES

 

 

Shareholder

 

Shareholder Address

 

Number of

Purchased Shares

Held

 

Number of

Payment Shares

to be Received

 

Cosmos Holdings Inc.

 

5,000,000

 

10,000,000

 

Gavin Treanor

 

1,000,000

 

2,000,000

 

Lianne Treanor

 

1,000,000

 

2,000,000

 

Brian Treanor

 

500,000

 

1,000,000

 

Total

 

7,5000,000

 

15,000,000

 

 

   



 